Filed by Hilltop Holdings Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: PlainsCapital Corporation (Commission File No. 000-53629) On May 16, 2012, the following was published by SNL Financial: Ford looks for a new home in PlainsCapital By Nick Gorski Since the 1970s, Hilltop Holdings Inc. Chairman Gerald Ford has been one of the most successful bankers in the sector. Starting with his first bank acquisition in 1975, Ford consolidated a number of banks into First United Bank Group Inc., which he sold in 1994 to Norwest Corp., now Wells Fargo & Co. In 2010, Ford invested in Pacific Capital Bancorp and is set to more than double that investment when the company completes its sale to Mitsubishi UFJ Financial Group Inc. unit UnionBanCal Corp. Hilltop recently announced its pending acquisition of PlainsCapital Corp. Last week, Ford spoke with SNL by phone to talk about the deal. The following is an edited transcript of that conversation. SNL: What attracted you to PlainsCapital and how did you get involved in this deal? Ford: One, we have similar roots. I started my banking career with the acquisition of a small bank in West Texas, and we continued on and wound up buying a large bank in Lubbock, the first larger deal we did. And Plains has roots in Lubbock and West Texas, so we knew of the bank, the original bank in Lubbock. And we followed them as competitors and admirers for a number of years. I knew Alan White professionally and socially for a number of years.
